Case: 11-40103     Document: 00511639481         Page: 1     Date Filed: 10/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 20, 2011
                                     No. 11-40103
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BLAS ALVARADO FRIAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2047-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Blas Alvarado Frias was arrested after his car was found at a United
States Border Patrol checkpoint in Laredo, Texas, to contain 47.95 kilograms of
marijuana. He appeals his resulting convictions and sentences for conspiring to
possess with the intent to distribute marijuana and aiding and abetting the
importation of marijuana.
        Frias challenges the sufficiency of the evidence supporting his convictions.
He argues that the Government did not prove he was aware of the marijuana

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40103   Document: 00511639481      Page: 2   Date Filed: 10/20/2011

                                  No. 11-40103

and thus failed to prove that he knowingly committed the offenses. As Frias
preserved his argument, we review the record to determine if a reasonable trier
of fact could have concluded that the elements of the offense were established
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 318-19 (1979).
      Because the marijuana in Frias’s vehicle was in a hidden compartment,
the Government was required to present evidence in addition to Frias’s control
of the vehicle, to establish that he knew or was deliberately ignorant of the
drugs. See United States v. Mendoza, 522 F.3d 482, 489 (5th Cir. 2008). The
Government met that burden. See id.; United States v. Martinez-Mercado, 888
F.2d 1484, 1491 (5th Cir. 1989). Frias inconsistently explained his travel plans
and ownership of the vehicle. His car was exceptionally clean, contained air
fresheners, and had an obvious after-factory compartment in the trunk. Frias
was aware of the compartment, but had not looked inside despite the fact that
he was paid by another individual to drive the car across the border. He
suggested without prompting that the compartment could hold marijuana, and
he was nervous when his car was searched. Finally, it is unlikely that a third
party would have trusted an uninformed individual to carry that amount of
marijuana.
      Frias also complains that the district court erred by sentencing him under
21 U.S.C. §§ 841(b)(1)(C) and 960(b)(3), because his offense involved only 47.95
kilograms of marijuana. Frias should have been sentenced under §§ 841(b)(1)(D)
and 960(b)(4). Nevertheless, his sentences and terms of supervised release fall
within a correctly calculated guideline range and do not exceed the statutory
maximum terms of imprisonment that may be imposed for his offenses. Any
violation of Frias’s substantial rights falls far short of seriously affecting the
fairness, integrity, or public reputation of judicial proceedings. See United
States v. Ellis, 564 F.3d 370, 378-79 (5th Cir. 2009). Frias’s sentences are
AFFIRMED. The judgment is REFORMED to reflect convictions and sentences



                                        2
   Case: 11-40103   Document: 00511639481      Page: 3   Date Filed: 10/20/2011

                                  No. 11-40103

under18 U.S.C. § 2, and 21 U.S.C. § 841(a), (b)(1)(D), 846, 952(a), and 960(b)(4).
Those convictions are AFFIRMED as reformed.




                                        3